498 U.S. 16
111 S. Ct. 380
112 L. Ed. 2d 273
State of MISSISSIPPI, plaintiffv.UNITED STATES.
No. 113, Original.
Supreme Court of the United States
November 5, 1990
ON BILL OF COMPLAINT

1
The Report of the Special Master is received and ordered filed.  The recommended Decree is approved.

DECREE

2
On "  United States v. Louisiana et al. (Alabama and Mississippi Boundary case), 485 U.S. 88, 108 S. Ct. 901, 99 L. Ed. 2d 83 (1988).  Thereafter, the State of Mississippi filed the above-captioned litigation which was timely answered by the United States.


3
Pursuant to a stipulation executed by the parties in resolution of the above-styled action, and solely for the purpose of determining the parties' respective rights under the Submerged Lands Act, 43 U.S.C. § 1301 et seq., in the vicinity of Chandeleur Sound, the parties have agreed to a line which shall permanently mark the baseline from which Mississippi's Submerged Lands Act grant is measured.  That line is described in paragraph 3 below. Accordingly, the parties' joint motion for entry of decree is granted.


4
IT IS ORDERED ADJUDGED AND DECREED as follows:


5
1. As against the plaintiff State of Mississippi and all persons claiming under it, the United States has exclusive rights to explore the area of the Continental Shelf reserved to the United States by the Submerged Lands Act, 43 U.S.C. § 1302, and to exploit the natural resources of said area and the State of Mississippi is not entitled to any interest in such lands, minerals, and resources and said State, its privies, assigns, lessees and other persons claiming under it are hereby enjoined from interfering with the rights of the United States in such lands, minerals and resources.  Solely for the purpose of determining each party's rights under the Submerged Lands Act, the line described in Paragraph 3 hereof is stipulated by the parties to henceforth represent and permanently mark the line from which Mississippi's Submerged Lands Act grant is measured.


6
2. As against the defendant United States and all persons claiming under it, the State of Mississippi has exclusive rights to explore the area of the Continental Shelf as provided by the Submerged Lands Act and to exploit the natural resources of said area, with the exceptions provided by Section 5 of the Submerged Lands Act, 67 Stat. 32, 43 U.S.C. § 1313.  The United States is not entitled to any interest in such lands, minerals, and resources and the United States, its privies, assigns, lessees and other persons claiming under it are hereby enjoined from interfering with the rights of the State of Mississippi in such lands, minerals and resources.  Solely for the purpose of determining each party's respective rights under the Submerged Lands Act, the line described in Paragraph 3 hereof is stipulated by the parties to henceforth represent and permanently mark the line from which Mississippi's Submerged Lands Act grant is measured.


7
3. Solely for the purpose of determining each party's respective rights under the Submerged Lands Act and in resolution of the above-captioned litigation, the following line is stipulated by the parties to henceforth represent and permanently mark the line from which Mississippi's Submerged Lands Act grant is measured:


8
A straight line from a point on the southern shore of the      most westerly segment of Ship Island where X = 463004.481 and      Y = 196885.896 in the Mississippi plane coordinate system,      east zone, and X = 275264.658 and Y = 568331.88 in the      Louisiana plane coordinate system, south zone, to a point near the northern tip of the most      northerly of the Chandeleur Islands where X = 2775787 and Y =      513796 in the Louisiana plane coordinate system, south zone,      so far as said line lies on the Mississippi side of the      Mississippi-Louisiana boundary.


9
4. The Court retains jurisdiction to entertain such further proceedings, enter such orders and issue such writs as may from time to time be deemed necessary or advisable to give proper force and effect to its previous orders or decrees herein or to this Decree or to effectuate the rights of the parties in the premises.


10
5. Nothing in this Decree or in the proceedings leading to it shall prejudice any rights, claims or defenses of the State of Mississippi as to its maritime lateral boundaries with the State of Louisiana, which boundary is not at issue in this litigation. Nor shall the United States in any way be prejudiced hereby as to such matters.  Nothing in this decree shall prejudice any rights, claims or defenses of the United States or the State of Mississippi as to the inland water status of Chandeleur Sound. Nor shall anything in this Decree prejudice or modify the rights and obligations under any contracts or agreements, not inconsistent with this Decree, between the parties or between a party and a third party.